                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES -- GENERAL

Case No.         CV 21-5092-JFW(AGRx)                                            Date:July 15, 2021

Title:           Margarita Velasquez-v- FCA US LLC, et al.


PRESENT:
                 HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

                 Shannon Reilly                             None Present
                 Courtroom Deputy                           Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                   ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                None

PROCEEDINGS (IN CHAMBERS):               ORDER TO SHOW CAUSE RE: STANDING ORDER

       The Court has reviewed the docket in this action and determined that counsel for Plaintiff
and Defendants have failed to file the Declaration of Lead Counsel required by paragraph 3 of the
Court’s Standing Order. Accordingly, counsel are ordered to show cause in writing by July 19,
2021 why the Court should not impose sanctions in the amount of $750.00 for violating the Court's
Standing Order. No oral argument on this matter will be heard unless otherwise ordered by the
Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order to Show Cause will stand submitted
upon the filing of the response to the Order to Show Cause. Failure to respond to the Order to
Show Cause will result in the imposition of sanctions. In addition, counsel shall file the required
Declaration on or before July 19, 2021.


         IT IS SO ORDERED.




(Rev. 5/18/21)                                                                 Initials of Deputy Clerk sr
